Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-11 are indicated to be allowable as the closet prior art by Anderson (Pat. No.: US 10,713,907 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “said frame comprises two lateral stiff guides defining said recess, and said stiff support is configured to move in a guided way in said stiff guides; at least one servomotor is provided integrally connected to said frame opposite to said stiff support with respect to said recess and arranged to cause a relative movement, within said recess and with respect to said lateral stiff guides, wherein said stiff support with respect to said body part comprises, at least one belt arranged so that the at least one belt can slide parallel to said lateral stiff guides, wherein said at least one belt or each of said at least one belt is connected respectively with said servomotor and with said stiff support and said at least one servomotor is configured to operate said at least one belt or each of said at least one belt for causing said guided movement in said stiff guides of said stiff support.” are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/ZHEN Y WU/Primary Examiner, Art Unit 2685